Citation Nr: 0324054	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1945 and from December 1946 to December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 2000 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied, as not well 
grounded, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant, the surviving spouse of the veteran, perfected a 
timely appeal of this determination to the Board.

On her April 2000 Substantive Appeal (VA Form 9, Appeal to 
the Board), the appellant requested a hearing before a Member 
of the Board (now known as a Veterans Law Judge) at the local 
VA office.  The RO acknowledged this request; however, in a 
signed statement, which was dated in October 2000 and filed 
at the RO that same month, the appellant stated that she 
wished to withdraw her request for a hearing and cancel any 
that have been scheduled.  In light of the foregoing, the 
appellant's request for a Board hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(e) (2002).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died in May 1999, at age 79, due to 
complications of sideroblastic anemia, which were identified 
as respiratory and cardiac arrest, due to or as a consequence 
of acidosis, renal failure and sepsis; no other significant 
conditions were identified as contributing to his death.

3.  At the time of death, service connection was in effect 
for a hernia scar, which was evaluated as noncompensably 
disabling; service connection had not been established for 
any other condition.

4.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's fatal sideroblastic anemia had its onset during 
service.


CONCLUSION OF LAW

A disability of service origin contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist an appellant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim of service connection for the cause of the veteran's 
death, and that the requirements of the VCAA have in effect 
been satisfied.

In May 2003, VA had a physician review the veteran's medical 
records and offer an opinion as to whether it was at least as 
likely as not that his death was related to or caused by 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, the RO forwarded copies of the veteran's service 
medical records to the appellant, and it has associated 
copies of the his VA and private medical records with the 
claims folder.  Further, the appellant and her representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a June 2002 
letter, the RO notified the appellant of the evidence needed 
to substantiate her claim and offered to assist her in 
obtaining any relevant evidence.  In that letter, the RO 
identified the pertinent evidence of record and gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  In addition, in the May 
2003 supplemental statement of the case, the RO discussed the 
evidence of record, cited the June 2002 VCAA letter, and 
explained how VA had complied with the Act.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
determination and the extensive record, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran died as a consequence of complication from 
sideroblastic anemia, the Board will focus on the evidence 
that relates to whether this condition was incurred in or had 
its onset during his period of active duty.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

During his lifetime, service connection was established for 
only one condition, a hernia scar, which was evaluated as 
noncompensably disabling, effective December 12, 1945.  The 
appellant, however, does not assert that service connection 
is warranted for the cause of the veteran's because it was 
due to his service-connected hernia scar; instead, she 
charges that it is related to his anemia, which she asserts 
had its onset during service.

The veteran died in May 1999, at age 79, due to complications 
of sideroblastic anemia, which were identified as respiratory 
and cardiac arrest, due to as a consequence of acidosis, 
renal failure and sepsis.  In support of her claim, the 
appellant submitted an April 2001 prepared by a private 
examiner, Dr. Vernon W. Taylor, who treated the veteran from 
1972 to 1990.  

In the statement, the physician reported that, based on his 
review of the veteran's service and post-service medical 
records, the veteran had had anemia in October 1943 that was 
not treated.  Dr. Taylor added that in June 1953, the veteran 
was again found to have anemia and was treated over the next 
year with injections of crude liver and oral iron.  He 
further reported that no type of anemia was diagnosed and 
opined that he doubted that there were any specific tests to 
detect the type of anemia at that time.  Dr. Taylor stated 
that he referred the veteran to a hematologist at Wake Forest 
Medical School, Dr. Robert Cooper, who diagnosed the veteran 
as having sideroblastic anemia, which he opined was a 
progression of the anemia he had in 1943 and 1954.

In April 2003, the RO solicited the opinion of a VA examiner 
regarding the etiology of the veteran's death.  In doing so, 
the RO cited Dr. Taylor's opinion and requested that the 
examiner opine as to whether it was at least as likely as not 
that the veteran's sideroblastic anemia was related to the 
mild anemia he was treated for while in service.  The RO also 
requested the examiner to comment on the likelihood that the 
condition caused or contributed to his death.

In compliance with the RO's request, in a May 2003 report, a 
VA physician reported that he had reviewed the claims folder.  
The examiner noted that the veteran's blood was found to be 
normal in 1948 and that he was seen for anemia in 1953, and 
had decreased a hemoglobin level, which remained constant 
until approximately 1961.  He added that, unfortunately, 
there were no records between 1961 and early 1990s relating 
to the veteran's anemia, and observed that the veteran died 
in May 1999 due to complications resulting from sideroblastic 
anemia.

With respect to the etiology of the veteran's anemia, the 
examiner stated that the lifespan of patients with 
sideroblastic anemia is usually measured in months rather 
than years, and that, given the length of time between the 
veteran's initial diagnosis of anemia and his death from 
sideroblastic anemia in 1999, it was less likely than not 
that the veteran's sideroblastic anemia was "a reflection" 
of the anemia diagnosed several decades earlier.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

After a careful review of the opinions offered by Dr. Taylor 
and the May 2003 VA examiner, and resolving all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection is warranted for the cause of the veteran's death.  
In reaching this conclusion, the Board notes that the 
physicians, who each reviewed the veteran's in-service and 
post-service medical records, have offered conflicting 
opinions as to whether the veteran's death, which was due to 
complications stemming from his sideroblastic anemia, was 
related to or had its onset during service.  Dr. Taylor 
essentially stated that the veteran's anemia, which was 
initially manifest during service, eventually developed into 
his fatal sideroblastic anemia.  By contrast, the May 2003 VA 
examiner opined that it was less likely than not that the 
veteran's fatal sideroblastic anemia was "a reflection" of 
the anemia diagnosed several decades earlier.  In light of 
the foregoing, and resolving all reasonable doubt in the 
appellant's favor, the Board finds that service connection is 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



